Notice of Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.       This office action is responsive to Examiner’s Amendment authorized on 03/03/2022.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Aaron L. Webb (Reg. No. 56,930) on 03/03/2022.

Please amend Claims 1, 9 and 12 as follows:
Claim 1, line 11, please change ***moving the first icon and the second icon relatively closer to each other by a moving***to***moving the first icon and the second icon closer to each other by a moving***

Claim 9, line 10, please change ***moving the first icon and the second icon relatively closer to each other by a moving***to***moving the first icon and the second icon closer to each other by a moving***

Claim 12, line 11, please change ***moving the first icon and the second icon relatively closer to each other by a moving***to***moving the first icon and the second icon closer to each other by a moving***


Examiner’s Statement of Reasons for Allowance
4.       Claims 1, 2, 3, 4, 7, 8, 9 and 12 are allowed.

5.       The following is an examiner’s statement of reasons for allowance:

Regarding Independent Claim 1, the prior art(s) searched and of record neither anticipates nor makes obvious nor discloses or suggests the claimed limitations of the claimed subject matter of independent claim 1. In particular, the applied references do not disclose and would not have rendered obvious:
	“integrate the first function and the second function to generate a specific function in response to a third touch operation by the user, wherein the third touch operation includes (i) moving the first icon and the second icon relatively closer to each other by a moving operation; or (ii) touching the first icon and the second icon, without moving them, by touching operations;
control the display to display a specific icon for issuing an instruction to execute the specific function; and
	control the display to not display at least one of the first icon and the second icon when the specific icon is displayed, with the condition that the display is controlled so that the first icon is displayed when the specific icon is displayed if the first function is a process that is executed using an unchanged predetermined parameter and the second function is a process that is executed using a parameter that is changed from a predetermined value.”

In the primary prior art of record; Jitkoff (US PG. Pub. 2015/0370447 A1) teaches in Sect. [0032], a processor that determines coordinates for the center of an icon (200, 800), corresponding to coordinates on the x-axis and the y-axis, respectively, in the user interface. The coordinates may be based on the resolution of the display used to provide the user interface. In another embodiment, the processor may determine the location to be the closest edge of the user interface element to the input location. The user interface element may self-define its location. For example, the properties of an icon may include its coordinates in the user interface.

	Additionally, secondary prior art of record, Sato (US PG. Pub. 2014/0288677 A1) discloses in Sect. [0060]-[0061], A drag operation is an operation for moving a finger on the display area 110a while holding the finger on the icon 120. More specifically, if the length of time for which a finger continuously touches the icon 120 exceeds the predetermined threshold, the controller 4 moves the icon 120 on the display area 110a 

	Third prior art of Kinoshita (US PG. Pub. 2015/0334254 A1) discloses in Sect. [0050], A position receiving unit 16 receives the designation of a position in which the generated specific icon is to be displayed from the user. When the generation instruction receiving unit 14 receives the instruction to generate and display the icon relating to the execution of the prescribed function from the user, and the specific icon is generated, the user appropriately operates the operation panel 6 to designate the position in which the generated specific icon is to be displayed, such that the position receiving unit 16 receives the designation of the position. As the position in which the generated specific icon is to be displayed, for example, there is a so-called home screen, and a prescribed directory.

	Based on the prior arts referenced, the closest applied reference of Jitkoff fails to disclose and would not have rendered obvious the claimed subject matter of independent claim 1. Additionally, the secondary and third prior arts of Sato and 
	“integrate the first function and the second function to generate a specific function in response to a third touch operation by the user, wherein the third touch operation includes (i) moving the first icon and the second icon closer to each other by a moving operation; or (ii) touching the first icon and the second icon, without moving them, by touching operations;
	control the display to display a specific icon for issuing an instruction to execute the specific function; and
	control the display to not display at least one of the first icon and the second icon when the specific icon is displayed, with the condition that the display is controlled so that the first icon is displayed when the specific icon is displayed if the first function is a process that is executed using an unchanged predetermined parameter and the second function is a process that is executed using a parameter that is changed from a predetermined value.”, since both Jitkoff, Sato and Kinoshita fail to provide a first, second and third touch operation to control a drag and drop function of a first and second icon displayed on a display screen by moving the items closer with a physical touch and move motion and a second operation of first and second icons without actually moving but only touching them for a display and a non-display output as required by the claim. 
	


7.	Independent claim(s) 9 and 12 are essentially the same as Independent Claim 1 and refers to “a non-transitory computer readable medium” and “An information processing device of Claim 12; and is therefore allowed for the same reasons as applied to Claim 1 above.

8.       It follows that claims 2, 3, 4, 7, 8 are then inherently allowable for depending on an allowable base claim.

9.       Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."

Conclusion                                                                                                                                                                                                   

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL V DOTTIN whose telephone number is (571)270-5471. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARRYL V DOTTIN/Examiner, Art Unit 2677